Exhibit 10.3

 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

AMENDED AND RESTATED TOLLING SERVICES AGREEMENT

 

This Amended and Restated Tolling Agreement (this “Agreement”) is made and
entered into as of this 1st day of October, 2017 by and between MEREY SWEENY,
L.P. (“Owner”), a Delaware limited partnership and PHILLIPS 66 COMPANY
(“Customer”), a Delaware corporation.

 

WHEREAS, Owner owns a petroleum coke producing facility comprised of a vacuum
distillation unit, delayed coker unit, flare, cooling tower, instrument air
skid, and certain underground facilities and tanks at the solid waste disposal
facilities (collectively, the “Facilities”), each located within the Sweeny
Refinery Complex near Old Ocean, Texas (as hereinafter defined);

 

WHEREAS, the parties desire that Owner process Customer’s Feedstock (as
hereinafter defined) through the Facilities to produce petroleum coke and other
products;

 

WHEREAS, the parties executed that certain Tolling Services Agreement effective
August 1, 2017; and

 

WHEREAS, the parties deem it advisable to amend and restate the Tolling Services
Agreement in its entirety as set forth herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

 

Article I

 

  DEFINITIONS

 

When the following terms or expressions are used in this Agreement, they shall
have the meanings defined below:

 

A.                                    “Affiliate” means, with respect to any
Person, any other Person that, directly or indirectly, Controls, is Controlled
by or is under common Control with, such specified Person through one or more
intermediaries or otherwise; provided, however, that with respect to Customer,
the term “Affiliate” shall not include Phillips 66 Partners LP and its
subsidiaries.

 

B.                                    “Barrel” shall mean the unit of volume
used for the purpose of measurement of liquid.  One “Barrel” contains 42 gallons
of liquid.

 

C.                                    “BTU” means one British thermal unit.

 

D.                                    “Business Day” shall mean any day, Monday
through Friday, of each week, excluding Federal Reserve Bank holidays.

 

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

E.                                     “Carrier(s)” shall mean that certain
pipeline that delivers Customer’s Feedstock to the Facilities at the Receipt
Point and/or the pipeline or handling facilities that accepts delivery of the
Products at the applicable Delivery Points.

 

F.                                      “Coke” shall mean petroleum coke
produced by the Facilities.

 

G.                                    “Contract Quantity” shall mean the Daily
average of the volume of Feedstock delivered for Customer’s account during each
delivery Month during the term of this Agreement, which volume shall be equal to
or less than 110,000 Barrels per Day.

 

H.                                   “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract, or otherwise.

 

I.                                        “CPI-U” shall have the meaning set
forth in Section 6.1(a)(ii).

 

J.                                        “Cure Period” shall have the meaning
set forth in Article XI.

 

K.                                    “Day” or “Daily” shall mean, with respect
to the determination of the Contract Quantity, a period of 24 consecutive hours
commencing at 12:00 a.m. on a calendar day and ending at 12:00 a.m. Central
Standard Time or Central Daylight Savings Time, as applicable, on the next
succeeding calendar day, and for all other purposes, a calendar day.

 

L.                                     “Delivery Points” shall mean the
location(s) at which Products are delivered from the Facilities to Customer or
the applicable Carrier(s).

 

M.                                 “Effective Date” shall have the meaning set
forth in Article II.

 

N.                                    “Facilities” shall have the meaning set
forth in the Recitals.

 

O.                                    “Feedstock” shall mean residual oil from
the atmospheric distillation column at the Sweeny Refinery Complex.

 

P.                                      “Force Majeure” means:  (i) acts of God,
fires, floods or storms; (i) compliance with orders of courts, governmental
authorities, laws or regulations; (i) explosions, wars, terrorist acts or riots;
(i) inability to obtain or unavoidable delays in obtaining material, equipment,
permits or labor; (i) accidental disruption of service; (i) strikes, lockouts or
other industrial or civil disturbances; (i) breakage or accident to the
Facilities or other facilities, machinery, tanks, or lines of pipe;
(i) breakdowns or accidents, irrespective of the cause thereof and (i) any other
causes, whether of the kind herein enumerated or otherwise, which are not
reasonably in the control of the party claiming suspension and could not have
been prevented by such party’s due diligence.

 

Q.                                    “Imaged Agreement” shall have the meaning
set forth in Section 14.1.

 

R.                                    “Initial Term” shall have the meaning set
forth in Article II.

 

2

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

S.                                      “Laws” or “Law” shall mean all
constitutions, laws (including common law), treaties, statutes, orders, decrees,
rules, injunctions, licenses, permits, approvals, agreements, regulations,
codes, ordinances issued by any governmental authority, including judicial or
administrative orders, consents, decrees, and judgments, published directives,
guidelines, governmental authorizations, requirements or other governmental
restrictions which have the force of law, and determinations by, or
interpretations of any of the foregoing by any governmental authority having
jurisdiction over the matter in question and binding on a given person, whether
in effect as of the date hereof or thereafter and, in each case, as amended.

 

T.                                     “Minimum Contract Quantity” shall be
defined as a Daily average of 110,000 Barrels per Day of Feedstock delivered for
Customer’s account during each delivery Month during the term of this Agreement.

 

U.                                    “Month,” “Months,” or “Monthly” shall
mean, with respect to the determination of Contract Quantity, the period
commencing at 12:00 a.m. on the first Day of a calendar month and ending at
12:00 a.m. on the first Day of the next succeeding calendar month, and for all
other purposes, a calendar month.

 

V.                                    “Operational Imbalance(s)” shall mean the
difference between (a) the mass of the Feedstock delivered by or on behalf of
Customer and its Carrier(s) to the Receipt Point, and (a) the sum of the mass of
the Products delivered to Customer and its Carrier(s) from the Facilities at the
Delivery Points plus changes in Customer’s Feedstock and Products stored at the
Facilities.

 

W.                                 “Operational Modification” shall have the
meaning set forth in Section 4.3

 

X.                                    “Partnership Change in Control” shall have
the meaning set forth in Section 14.5.

 

Y.                                    “Person” means an individual or a
corporation, firm, limited liability company, partnership, joint venture, trust,
unincorporated organization, association, government agency or political
subdivision thereof or other entity.

 

Z.                                     “Product” or “Products” shall mean the
Coke and other petroleum-based derivatives produced by the Facilities.

 

AA.                           “Quarter” shall mean a three-month period that
commences on January 1, April 1, July 1, or October 1, as applicable, and ends
on March 31, June 30, September 30, or December 31, respectively.

 

BB.                           “Receipt Point” shall mean the location
immediately upstream of the vacuum distillation unit where the Feedstock is
delivered by Customer or a Carrier for processing at the Facilities.

 

CC.                           “Renewal Term” shall have the meaning set forth in
Article II.

 

DD.                           “Resolution” shall have the meaning set forth in
Section 4.2.

 

3

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

EE.                             “Scheduled Turnaround” means planned major
maintenance activities required to keep the Facilities properly maintained or
running efficiently and that are typically characterized by being scheduled at
least one Year in advance; involve significant mechanical maintenance,
inspection and repair; and require complete outage of one or more units of the
Facilities.

 

FF.                               “Service Fee” shall have the meaning set forth
in Section 7.2.

 

GG.                           “Slop” shall mean oil from the slop systems at the
Sweeny Refinery Complex.

 

HH.                         “Slurry” shall mean heavy oil from the fluid
catalytic cracker at the Sweeny Refinery Complex.

 

II.                                   “Sweeny Refinery Complex” shall mean the
manufacturing complex located near Old Ocean, Texas that is primarily owned and
operated, in most part, as of the Effective Date, by Customer or its Affiliates.

 

JJ.                                   “Term” shall have the meaning set forth in
Article II.

 

KK.                           “Tolling Fee” has the meaning set forth in
Section 6.3.

 

LL.                             “Turnaround Budget” has the meaning set forth in
Section 6.3.

 

ARTICLE II

 

  TERM

 

This Agreement shall be a binding agreement of the parties hereto upon
execution.  The services described herein will commence on October 1, 2017 (the
“Effective Date”), and will continue through and including September 30, 2032
(the “Initial Term”).  Prior to the expiration of the Initial Term, the parties
may mutually agree to extend the term of this Agreement (the “Renewal Term”). 
The Initial Term, together with the Renewal Term, if applicable, shall be
referred to in this Agreement as the “Term.”

 

ARTICLE III

 

  PERFORMANCE OBLIGATIONS

 

3.1                               Subject to Section 6.2 and Article X, each Day
during the term of this Agreement, Customer shall deliver or cause to be
delivered at least the Minimum Contract Quantity of Feedstock to the Receipt
Point for processing under the terms of this Agreement.  Unless otherwise
agreed, such Feedstock shall meet the quality specifications and requirements of
the Facilities, which shall match the specifications and requirements of the
delivering Carriers.

 

3.2                               Customer warrants that it has the right to
cause the Feedstock, Slop and Slurry to be delivered hereunder and processed. 
Custody of the Feedstock shall transfer to Owner at the Receipt Point; custody
of the Slop and Slurry shall transfer to Owner at the delayed coker unit; and
custody

 

4

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

of the Products shall transfer to Customer at the Delivery Points.  At no time
shall Owner take title to the Feedstock, Slop, Slurry, or Product.

 

3.3                               Owner shall accept custody of and shall
provide processing of the Feedstock up to the Contract Quantity and any
additional volumes to which the parties hereto may mutually agree.  Volumes
above the Contract Quantity will be accepted by Owner for processing on a space
available basis to the extent operationally feasible.  Owner will accept
commercially reasonable amounts of Slop and Slurry for processing into the
delayed coker unit at the Facilities to the extent operationally feasible.

 

3.4                               Subject to Section 3.6, the mass of Products
delivered during any Month shall be deemed to be equal to the mass of Feedstock
delivered to Owner for Customer’s account during such Month plus changes in
Customer’s Feedstock and Products stored at the Facilities during the Month.

 

3.5                               In accordance with written authorizations and
instructions given from time to time by Customer with reasonable advance notice,
Owner shall be responsible for preparation and timely distribution of all
shipping papers pertaining to movement of the Product from the Facilities to the
Delivery Points.

 

3.6                               The parties acknowledge that Operational
Imbalances may occur each Month.  Each party agrees to use commercially
reasonable efforts to keep such imbalances to a minimum.  To minimize
Operational Imbalances, Owner and Customer shall each use commercially
reasonable efforts to perform a mass balance of receipts, inventory and
deliveries at the end of the Month in accordance with the Facilities’ actual
performance and expected operating conditions.

 

3.7                               During the period of time that Owner has
custody of Customer’s Feedstock, Slop, Slurry and Product, Owner is not
responsible for (a) any loss of or damage to such Feedstock, Slop, Slurry, and
Product unless, and then only to the extent, such loss or damage is caused by
Owner’s willful misconduct or gross negligence; (a) any loss of or damage to
such Feedstock, Slop, Slurry, and Product that occurs naturally during
processing at the Facilities; or (a) any loss to Customer resulting from delays
by Owner in accepting the Feedstock, Slop and Slurry or redelivering such
Product when requested.  Owner’s maximum liability, if any, for loss or damages
to Feedstock, Slop, Slurry, and Product will be limited to the mutually agreed
upon local market purchase price of the applicable Feedstock, Slop, Slurry, and
Product(s) at the time of the loss.

 

3.8                               The parties acknowledge that prudent operation
of the Facilities includes necessary repairs and maintenance consistent with
generally accepted industry standards, which will result in temporary outages of
the Facilities during which Owner will be unable to perform the services
contracted for herein.  So long as Owner endeavors to work with Customer to
minimize the duration, frequency, and effect of such outages on Customer and the
duration, frequency, and effect of such outages on Customer are consistent with
generally accepted industry standards, Owner shall not be deemed to breach this
Agreement in respect thereof and shall not be liable to Customer for any failure
to perform its obligations set forth herein.

 

5

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

ARTICLE IV

 

  STORAGE, CONSTRUCTION AND MAINTENANCE

 

4.1                               Owner will provide Customer with a
commercially reasonable amount of temporary storage of Feedstock and Products.

 

4.2                               Owner shall operate, maintain, modify and
improve the Facilities in accordance with the provisions of this Agreement. 
Except as provided in Section 4.3 with respect to any Operational Modifications,
Section 6.5 with respect to any expenditures requested by Customer, Article XIII
with respect to any changes in law, and with respect to any turnarounds, in the
event that continuing to provide the services under this Agreement would require
Owner to make substantial and unanticipated expenditures related to the
operation, maintenance, modification or improvement of the Facilities, then
either party shall have the right to call a meeting between appropriate
personnel of each party.  Any such meeting shall be held at a mutually agreeable
location and will be attended by personnel of each party having sufficient
authority to commit his or her respective party to a Resolution (as defined
below).  At the meeting, the parties will negotiate in good faith with the
objective of reaching a joint resolution, which will, among other things,
specify steps to be taken by Owner and/or Customer to fully accomplish such
resolution and the deadlines by which resolution must be completed (the
“Resolution”).  Without limiting the generality of the foregoing, the Resolution
shall set forth an agreed upon time schedule for the agreed upon activities. 
Such time schedule shall be reasonable under the circumstances, consistent with
customary industry standards and shall take into account Owner’s economic
considerations relating to the costs and fees received for providing the
services under this Agreement.  Owner shall use commercially reasonable efforts
to continue to provide services to Customer at the Facilities, to the extent the
Facilities are operationally capable of the provision of such services, during
the period contemplated by the Resolution.  In the event the parties agree to a
Resolution, then neither party shall have the right to terminate this Agreement
pursuant to any provision of this Section 4.2 so long as any work contemplated
by such Resolution is underway and is being completed in a timely manner in
accordance with the specifications included in the Resolution (including, for
the avoidance of doubt, any deadlines included therein).  If either Customer or
Owner elects not to agree to a Resolution and (i) the Facilities are unable to
perform all of the services hereunder, then this Agreement shall automatically
terminate, or (i) the Facilities are able to perform some, but not all of the
services hereunder, then Customer shall have the option, on 15 days’ prior
written notice to Owner to terminate this Agreement or elect to have this
Agreement apply only to the services that can be provided in the absence of the
Resolution in which case the parties will cooperate in good faith to make such
amendments to this Agreement as are reasonably necessary to reflect such
election.  Notwithstanding anything in the foregoing, if the Facilities are
unable to perform any of the services hereunder as a result of the operations or
condition of facilities upstream or downstream of the Facilities or as a result
of acts or omissions of Customer or its Affiliates, unless agreed upon in
writing by Owner, Customer shall not have the option to terminate this Agreement
nor have the option to elect to have this Agreement apply to services on less
than the Minimum Contract Quantity.

 

6

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

4.3                               Customer may at any time make a written
request to Owner for an operational modification, including the installation of
additional equipment and/or capacity expansion at the Facilities (each, an
“Operational Modification”), and shall include in such written request the
parameters and specifications of the requested Operational Modification.  Upon
receipt of such a request, Owner shall promptly evaluate the relevant factors
related to such request, including, without limitation:  engineering and design
criteria, limitations affecting the Operational Modification, cost and financing
factors and the effect of the Operational Modification on the overall operation
of the Facilities.  If Owner determines that such Operational Modification is
operationally and commercially feasible, Owner shall present a proposal to
Customer concerning the design and projected costs of such Operational
Modification and how such costs might be funded by or recovered from Customer. 
If Owner determines the Operational Modification is not commercially or
operationally reasonable and prudent, it shall provide Customer with an
explanation of and justification for such determination.  If Owner notifies
Customer that the Operational Modification may be commercially and operationally
reasonable and prudent, the parties shall negotiate in good faith to determine
appropriate terms and conditions of Owner’s implementation of such Operational
Modification, which shall include, without limitation, the scope and the
appropriate timing of such Operational Modification as well as a reasonable
recovery to Owner with regard to such Operational Modification, (which may
include, without limitation, direct reimbursement of all or part of the costs by
Customer, an increase in fees described in Article VI and/or an increase in the
Minimum Contract Quantity).

 

ARTICLE V

 

  MEASUREMENT AND QUALITY

 

5.1                               Measurements, volume corrections, and
calibrations shall be performed in accordance with the procedures and processes
used at the Facilities as of the Effective Date consistent with general accepted
industry practices, unless otherwise mutually agreed.  Receipts of Feedstock
into the Facilities shall be measured at the meter currently owned by Customer
and located on the line between Customer’s sour crude unit and Owner’s vacuum
distillation unit.  Customer shall operate and maintain the meter in accordance
with generally accepted industry practices.  Owner shall be permitted to access
the meter and may request Customer provide meter provings at Customer’s cost on
a commercially reasonable basis.  The parties acknowledge that Customer’s
existing meter measuring Feedstock into the Facilities is not of custody
quality.

 

5.2                               The quality of the Feedstock, Slop, and Slurry
received at the Facilities for Customer’s account and the quality of Products
delivered to Customer or its Carriers will meet generally accepted industry
standards, as applicable.  Owner may, from time to time, establish additional
specifications that the Feedstock, Slop and/or Slurry must satisfy due to any
safety, environmental or operational considerations at or relating to the
Facilities.  For any service or function requested by Customer not specifically
provided for in this Agreement, Customer will pay a prompt charge if the service
is able to be provided by Owner or a third-party as agreed in advance by the
parties hereto in writing.  Notwithstanding the foregoing, Customer waives any
right to claim

 

7

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

damages for contamination of Customer’s products due to line displacement and/or
use of common lines.

 

ARTICLE VI

 

  COMPENSATION TO OWNER

 

6.1                               For each delivery Month during the term of
this Agreement, Customer shall pay to Owner the following fees in consideration
for Owner’s provision of the services described herein:

 

(a)                                 (i) a fixed tolling fee equal to
$[**]/Barrel for the Minimum Contract Quantity, plus (ii) for any volumes of
Feedstock in excess of the Minimum Contract Quantity that are delivered to the
Facilities and accepted by Owner for processing hereunder, an excess tolling fee
equal to $[**]/ Barrel.  In either case, the fixed tolling fee and excess
tolling fee will be increased, but never decreased, by an amount equal to 100%
of the annual change in the Consumer Price Index for All Urban Consumers (the
“CPI-U”), as reported during the Month immediately preceding the effective date
of the adjustment, with the annual adjustment effective August 1st of each year;

 

(b)                                 a variable tolling fee equal to (X) the
Houston Ship Channel price for natural gas as reported by Inside FERC’s Gas
Market report for the delivery Month (in dollars per million BTUs) multiplied by
(X) 0.21 multiplied by (X) the total number of Barrels of Feedstock processed by
Owner; and

 

(c)                                  a Service Fee (as calculated pursuant to
Section 7.2 below).

 

6.2                               Subject to Section 6.4, for each delivery
Month, if Customer delivers less than the Minimum Contract Quantity, Customer
shall pay the fixed tolling fee and the Service Fee on the Minimum Contract
Quantity.

 

6.3                               Fees.  In addition to the fixed tolling fee,
excess tolling fee and variable tolling fee (collectively, the “Tolling Fee”),
Customer shall pay a Turnaround Fee, which shall be assessed and adjusted, as
applicable, in the manner set forth on Exhibit A. Prior to each such assessment
or adjustment, Owner shall provide Customer with a written budget describing all
of the rates, which shall be based on Owner’s good faith estimate of the costs
of the applicable turnaround and calculated in accordance with Exhibit A (the
“Turnaround Budget”).

 

6.4                               Partial Period Proration.  If the Effective
Date is any Day other than the first Day of a Month, then the Feedstock
delivered to the Facilities for Customer’s account from the first Day of the
Month through the Effective Date shall be considered for purposes of determining
whether Company tendered its Minimum Contract Quantity for the Month.  If this
Agreement is terminated on any Day other than the last Day of a Month, then any
calculation determined with respect to a Month will be prorated by a fraction,
the numerator of which is the number of Days in that part of the Month ending on
the date of such termination, and the denominator of which is the number of Days
in the Month.

 

8

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

6.5                               Recovery of Certain Expenditures Requested by
Customer.  If Customer requests that Owner make any expenditures in connection
with its provision of new or additional services requested by Customer hereunder
at the Facilities (other than as contemplated under Section 4.3), such request
must be conveyed in writing by Customer and, if accepted by Owner in writing,
Owner shall make such expenditures upon the parties’ agreement to allow Owner to
recover such expenditures over time (which may include, without limitation,
direct reimbursement of all or a part of the costs by Customer, an increase in
fees described in this Article VI and/or an increase in the Minimum Contract
Quantity).

 

ARTICLE VII

 

  TAXES AND OTHER PAYMENTS

 

7.1                               Customer shall be responsible for the payment
of any royalties, overriding royalties and other payments due or to become due
on the hydrocarbons which are subject to this Agreement.  Any tax applicable to
the Feedstock, Slop, Slurry or Products (including but not limited to any tax
applicable to stored volumes of Products, but excluding, for the avoidance of
doubt, any income or similar taxes imposed on the income of Owner) shall be
borne and paid by Customer unless such tax is by Law imposed upon Owner, in
which event, such tax shall be paid by Owner and charged to and reimbursed by
Customer.  CUSTOMER SHALL INDEMNIFY AND HOLD OWNER, ITS DIRECTORS, OFFICERS,
AGENTS AND EMPLOYEES HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS OR
CAUSES OF ACTION OF ANY KIND, TOGETHER WITH ALL LOSS, DAMAGE AND EXPENSE
(INCLUDING COURT COSTS AND ATTORNEY’S FEES) ARISING WITH RESPECT TO THE PAYMENT
OF ANY TAXES, ROYALTIES, OVERRIDING ROYALTIES AND OTHER PAYMENTS DUE OR TO
BECOME DUE ON THE PRODUCTS WHICH ARE SUBJECT TO THIS AGREEMENT.

 

7.2                               In the fourth Quarter of each calendar year,
Owner shall determine, in good faith, an estimate of the total annual property
taxes owed for the immediately succeeding calendar year on the Facilities owned
by Owner and located on the real property near the Sweeny Refinery Complex, and
then use such estimate to calculate a per-Barrel fee (“Service Fee”) to be
assessed on the Customer’s Minimum Contract Quantity, regardless of whether the
Minimum Contract Quantity is actually delivered.  The Service Fee will be
calculated by dividing such estimate by the Minimum Contract Quantity, i.e.,
110,000 Barrels per Day * the number of  Days in the immediately succeeding
calendar year.  Owner will provide written notice to Customer of the Service Fee
to be assessed in the upcoming calendar year in accordance with the notice
provisions in Section 14.7 below.  As between the parties, Owner shall pay all
property taxes on the Facilities that become due after the Effective Date.  The
Service Fee shall be $[**] per Barrel on the Customer’s Minimum Contract
Quantity for the remaining portion of the 2017 calendar year.  The Service Fee
shall be included on Customer’s Monthly statement described in Section 9.1
below.

 

9

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

ARTICLE VIII

 

  REPORTING AND AUDIT

 

8.1                               Volume and mass reconciliations shall be
prepared by Owner and provided to Customer on a Monthly basis, including such
supporting documentation as Customer may reasonably request.

 

8.2                               Either party hereto, upon notice in writing to
the other party hereto, shall have the right at normal business hours to audit
the accounts and records relating to accounting or billing practices under the
provisions of this Agreement for any calendar year during the 24-Month period
following the end of such calendar year; provided, however, that the auditing
party must take written exception to and make claim upon the other party hereto
for all discrepancies disclosed by such audit within such 24-Month period.  Such
audit shall be conducted by the auditing party’s representative or auditor at
the auditing party’s expense.  Any volume statements, payments, reconciliations
or other related documents shall be final as to all of the parties hereto unless
disputed in writing within the 24-Month period following the end of the calendar
year in which payment has been made thereon.

 

ARTICLE IX

 

  MONTHLY STATEMENT; PAYMENT; LIENS

 

9.1                               Monthly Statement.  Promptly after the end of
each Month, Owner shall provide Customer with a Monthly statement, including
such supporting documentation as Customer may reasonably request.

 

9.2                               Payment.

 

(a)                                 Payment of the amount(s) identified on each
Monthly statement shall be due, without discount, on the later of (i) two
(2) Business Days after such Monthly statement is received, and (i) the 22nd Day
of the Month in which such Monthly statement is received, provided that if such
Day is not a Business Day, then such payment shall be due on the next Business
Day.  Payments not paid by the later of (A) the last Day of the Month in which
such Monthly statement is received and (A) the date that is two (2) Business
Days after such Monthly statement is received shall bear interest at the rate of
the lesser of 1.5% per Month and the maximum rate allowed by Law for each Month
or portion of a Month thereafter during which such amount remains unpaid.

 

(b)                                 All payments shall be made to Owner by
automated clearing house to an account specified by Owner from time to time,
provided that as long as Owner is an Affiliate of Customer, Owner and Customer
may settle Customer’s financial obligations to Owner through Customer’s normal
interaffiliate settlement processes.  Any bank charges incurred by Customer in
remitting funds by automated clearing house shall be for Customer’s account. 
Acceptance by Owner of any payment from Customer for any charge or service after
termination or expiration of this

 

10

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Agreement shall not be deemed a renewal of this Agreement or a waiver by Owner
of any default by Customer hereunder.

 

(c)                                  If Customer reasonably disputes any Monthly
statement, in whole or in part, Customer shall promptly notify Owner in writing
of the dispute.  In such case, Customer shall pay only the undisputed portion of
the amount owed and the parties shall diligently and promptly work in good faith
to resolve the disputed portion.

 

9.3                               Liens.  Customer hereby grants to Owner a
warehouseman’s lien on all of Customer’s Products in storage at the Facilities. 
If a warehouse receipt is required under applicable Law for such a lien to
arise, this Agreement will be deemed to be the warehouse receipt for such
Product.

 

ARTICLE X

 

  FORCE MAJEURE

 

10.1                        As soon as possible upon the occurrence of a Force
Majeure, if any party hereto is affected by a Force Majeure event, such party
shall provide the other party with written notice of the occurrence of such
Force Majeure event.  Each party’s obligations (other than a party’s obligation
to indemnify the other party or a party’s obligation to pay any amounts due to
the other party which have accrued prior to the commencement of such Force
Majeure event) shall be temporarily suspended during the occurrence of, and for
the entire duration of, a Force Majeure event to the extent that such an event
prevents Owner from performing its obligations under this Agreement (other than
Customer’s payment obligations (aside from obligations relating to the
Turnaround Fee, as defined in Exhibit A)).  Each party’s obligations (other than
a party’s obligation to indemnify the other party or a party’s obligation to pay
any amounts due to the other party which have accrued prior to the commencement
of such Force Majeure event) shall be temporarily suspended (other than
Customer’s payment obligations (aside from obligations relating to the
Turnaround Fee), which shall be suspended beginning twenty (20) days after the
commencement of a Force Majeure event) after the commencement of, and for the
entire remaining duration of, a Force Majeure event to the extent that such
event prevents Customer from performing its obligations under this Agreement. 
For clarity, except as expressly provided in this Section 10.1, the fees set
forth in Article VI shall not accrue while each party’s obligations are
suspended, except that the payment obligations in respect of the Turnaround Fee
shall be payable in all circumstances.  At the conclusion of the Force Majeure
event, the fees applicable to the Month in which the suspension due to the Force
Majeure event remained in effect shall be ratably reduced to reflect such
suspension.

 

10.2                        A party affected by a Force Majeure event shall take
commercially reasonable steps to remedy such situation so that it may resume the
full performance of its obligations under this Agreement within a reasonable
period of time.

 

10.3                        The settlement of strikes, lockouts and other labor
disturbances shall be entirely within the discretion of the affected party and
the requirement to remedy a Force Majeure event within a reasonable period of
time shall not require the settlement of strikes or lockouts by acceding

 

11

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

to the demands of an opposing person or entity when such course is inadvisable
in the discretion of the affected party.

 

10.4                        Owner may suspend performance of the services to the
extent reasonably necessary to prevent injuries to persons, damage to property
or harm to the environment.

 

10.5                        If a Force Majeure event prevents either Owner or
Customer from performing its respective obligations under this Agreement for a
period of more than 12 consecutive Months, this Agreement may be terminated by
either party hereto at any time after the expiration of such 12-Month period
upon at least 30 Days’ notice to the other party.

 

ARTICLE XI

 

  DEFAULT

 

If either party hereto is in material default of the provisions of this
Agreement and such default has not been remedied within 60 Days after written
notice from the non-defaulting party (the “Cure Period”), then the
non-defaulting party may, in addition to any other rights or remedies available
to it, terminate this Agreement by giving written notice of termination to the
defaulting party within five (5) Days following expiration of said Cure Period.

 

ARTICLE XII

 

  INDEMNIFICATION

 

12.1                        EXCEPT AS PROVIDED IN SECTION 3.7, CUSTOMER RELEASES
AND AGREES TO DEFEND, PROTECT, INDEMNIFY AND HOLD OWNER, ITS DIRECTORS,
OFFICERS, AGENTS AND EMPLOYEES HARMLESS FROM AND AGAINST ALL CLAIMS, LIABILITY,
LOSS, DAMAGE AND EXPENSE, INCLUDING COURT COSTS AND ATTORNEY’S FEES IN
CONNECTION THEREWITH, ARISING OUT OF CUSTOMER’S OWNERSHIP, CUSTODY OR USE OF THE
FEEDSTOCK, SLOP, SLURRY, AND PRODUCTS.

 

12.2                        SUBJECT TO SECTION 3.7 AND EXCEPT TO THE EXTENT
CAUSED BY FAILURE OF FEEDSTOCK, SLOP OR SLURRY TO MEET THE QUALITY
SPECIFICATIONS IN SECTION 3.1 OR SECTION 5.2, OWNER RELEASES AND AGREES TO
DEFEND, PROTECT, INDEMNIFY AND HOLD CUSTOMER, ITS DIRECTORS, OFFICERS, AGENTS
AND EMPLOYEES HARMLESS FROM AND AGAINST ALL CLAIMS, LIABILITY, LOSS, DAMAGE AND
EXPENSE, INCLUDING COURT COSTS AND ATTORNEY’S FEES IN CONNECTION THEREWITH,
ARISING OUT OF OWNER’S CUSTODY OR USE OF THE FEEDSTOCK, SLOP, SLURRY, AND
PRODUCTS.

 

12.3                        NEITHER PARTY WILL BE LIABLE FOR ANY PROSPECTIVE OR
SPECULATIVE PROFITS, LOST PROFITS OR SPECIAL, INDIRECT, INCIDENTAL, TREBLE,
SPECULATIVE, REMOTE, EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES, INCLUDING,
WITHOUT LIMITATION, LOSS OF USE, INCREASED COST OF OPERATIONS,

 

12

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

LOSS OF PROFIT OR REVENUE OR BUSINESS INTERRUPTION, WHETHER BASED UPON STATUTE,
CONTRACT, TORT, STRICT LIABILITY, OR NEGLIGENCE (INCLUDING, BUT NOT LIMITED TO
THE SOLE, JOINT, OR CONCURRENT NEGLIGENCE), OR IN ANY OTHER MANNER ARISING OUT
OF THIS AGREEMENT, ANY INDEMNITY PROVISION, OR OTHERWISE.

 

12.4                        Notice of claims by Customer or Owner for any
liability, loss, damage, or expense arising out of this Agreement must be made
to the other party in writing within 180 Days after the same shall have
accrued.  Such claims, described in reasonable detail, must be sent to the other
party within said 180 days and unless so made and filed, the other party shall
be wholly released and discharged therefrom and shall not be liable therefore in
any court of justice.  No suit at law or in equity shall be maintained upon any
claim unless instituted within two years and one Day after the cause of action
accrued.

 

ARTICLE XIII

 

  CHANGE IN LAW

 

If new Laws require Owner to make substantial and unanticipated expenditures in
connection with the services Owner provides to Customer under this Agreement,
Owner shall use commercially reasonable efforts to attempt to secure a waiver,
exception or extension for the time of compliance with the new Law in an effort
to secure continued operation under existing applicable Laws during the term of
this Agreement.  If Owner is unable to secure a waiver, exception or extension
for continued operation using commercially reasonable efforts, then Owner will
find a commercially reasonable manner to conform to the new Laws and give
Customer commercially reasonable advance notice of any planned expenditures
necessary for such compliance.  Customer will reimburse Owner for Customer’s
proportionate share of the costs of complying with such Laws, or at Owner’s
option, and if the parties agree, the relevant fees will be increased or an
alternate mechanism shall be adopted to allow Owner to recover the amount paid
for such costs over time from Customer or another entity.  The Customer’s
“proportionate share” of the costs of complying with such Laws referenced in the
immediately preceding sentence shall be 100% if Customer is Owner’s sole
customer for services of the type that Owner provides under this Agreement.

 

ARTICLE XIV

 

  MISCELLANEOUS

 

14.1                        This Agreement may be scanned and stored
electronically, or stored on computer tapes and disks, as may be practicable
(the “Imaged Agreement”).  The Imaged Agreement if introduced as evidence in
printed format, in any judicial, arbitration, mediation or administrative
proceedings, will be admissible as between the parties to the same extent and
under the same conditions as other business records originated and maintained in
documentary form.  Neither party shall object to the admissibility of any Imaged
Agreement (or photocopies of the transcription of such Imaged Agreement) on the
basis that such were not originated or maintained in documentary

 

13

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

form under either the hearsay rule or the best evidence rule.  However, nothing
herein shall be construed as a waiver of any other objection to the
admissibility of such evidence.

 

14.2                        Owner shall in good faith endeavor to promptly
notify Customer of any Product spills or other environmentally polluting
discharges.  Notice may be sent by email to Customer’s scheduler or operational
personnel.

 

14.3                        THIS AGREEMENT, AND ANY ACTIONS, CLAIMS, DEMANDS OR
SETTLEMENTS HEREUNDER, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO ANY CONFLICTS OF LAW PRINCIPLES
WHICH MIGHT REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.  EACH
PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL
AND STATE COURTS (AS APPLICABLE) LOCATED IN HOUSTON, TEXAS, AND TO ALL COURTS
COMPETENT TO HEAR AND DETERMINE APPEALS THEREFROM, AND WAIVES ANY OBJECTIONS
THAT A SUIT, ACTION OR PROCEEDING SHOULD BE BROUGHT IN ANOTHER COURT AND ANY
OBJECTIONS TO INCONVENIENT FORUM.

 

14.4                        No waiver by either party of any default under this
Agreement shall be deemed to be a waiver of any future default, whether of a
like or a different character.

 

14.5                        This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.  No
party may assign this Agreement, nor any interest herein, without the prior
written consent of the other party hereto, which consent shall not be
unreasonably withheld, except that either party hereto may (i) assign its rights
and delegate its duties hereunder to an affiliate without the consent of the
other party or (i) make collateral assignments of this Agreement to secure
working capital or other financing without the consent of the other party.  Such
assignment shall be effective upon notice sent by the assigning party.  Upon the
occurrence of a Partnership Change in Control (as hereinafter defined), Owner
shall provide Customer with a notice of any Partnership Change in Control at
least 60 Days prior to the effective date thereof.  Within 180 Days following
receipt of such notice, Customer may elect to terminate this Agreement,
effective no earlier than the effective date of such Partnership Change in
Control. In the event this Agreement is terminated early as a result of
Partnership Change in Control, Customer shall have no further payment
obligations to Owner except for those incurred prior to the date of such early
termination.  A “Partnership Change in Control” means Customer ceases to Control
the general partner of Phillips 66 Partners LP.

 

14.6                        It is not the intention of the parties to create,
and this Agreement shall not be deemed or construed to create, a partnership,
joint venture or association or a trust.  This Agreement shall not be deemed or
construed to authorize any party to act as an agent, servant or employee for any
other party for any purpose whatsoever except as explicitly set forth in this
Agreement.

 

14

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

14.7                        Any notice, request, instruction, correspondence, or
other documentation to be given hereunder by either party to the other shall be
in writing and delivered personally or mailed by registered or certified mail,
postage prepaid and return receipt requested or facsimile as follows:

 

If to Owner, addressed to: 

 

Merey Sweeny LP 
c/o Houston Operations Center 
1075 W. Sam Houston Parkway N., Suite 200 
Houston, TX 77043 
Attn:  President 
Copy to Deputy General Counsel, Midstream

 

If to Customer, addressed to: 

 

Phillips 66 Company 
c/o Houston Operations Center 
1075 W. Sam Houston Parkway N., Suite 200 
Houston, TX 77043 
Attn:  General Manager, Sweeny Refinery 
Copy to Deputy General Counsel, Commercial

 

15

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Day and year first above written.

 

MEREY SWEENY LP

PHILLIPS 66 COMPANY

 

 

By: Sweeny Coker LLC, its general partner

 

 

 

 

 

By:

/s/ David P. Effert

 

By:

/s/ R.A. Herman

Name:

David P. Erfert

 

Name:

Robert. A. Herman

Title:

Vice President

 

Title:

Executive Vice President, Refining

 

Signature Page

to

Tolling Services Agreement

 

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

EXHIBIT A

 

“Accrued Major Turnaround Cost” shall mean the product of (i) the Major
Turnaround Fee, (i) the Minimum Contract Quantity and (i) the number of Days in
the 18-Month period immediately preceding and including the month of the
commencement of the applicable Scheduled Turnaround.

 

“Accrued Minor Turnaround Cost” shall mean the product of (i) the Minor
Turnaround Fee, (i) the Minimum Contract Quantity and (i) the number of Days in
the 18-Month period immediately preceding and including the month of the
commencement of the applicable Scheduled Turnaround.

 

“Accrued Turnaround Cost” shall be the sum of (i) the Accrued Major Turnaround
Cost and (i) the Accrued Minor Turnaround Cost.

 

“Aggregate Major Turnaround Cost” shall mean the total actual costs and
expenses, including catalysts, incurred in the current Scheduled Turnaround with
respect to items identified as a “Major Component” as determined within
approximately two Months following completion of the Scheduled Turnaround.

 

“Aggregate Minor Turnaround Cost” shall mean the total actual costs and
expenses, including catalysts, incurred in the current Scheduled Turnaround with
respect to items identified as a “Minor Component” as determined within
approximately two Months following completion of the Scheduled Turnaround.

 

“Major Turnaround Fee” shall mean the per Barrel charge set forth in the
Turnaround Budget.

 

“Major Turnaround Reimbursement” shall have the meaning set forth in this
Exhibit A.

 

“Major Turnaround Surcharge” shall have the meaning set forth in this Exhibit A.

 

“Minor Turnaround Fee” shall mean the per Barrel charge set forth in the
Turnaround Budget.

 

“Minor Turnaround Reimbursement” shall have the meaning set forth in this
Exhibit A.

 

“Minor Turnaround Surcharge” shall have the meaning set forth in this Exhibit A.

 

“Turnaround Fee” shall be the sum of (i) the Major Turnaround Fee and (i) the
Minor Turnaround Fee.

 

1.                   Turnaround Fee.

 

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Not less than 18 Months prior to the commencement of each Scheduled Turnaround
during the Term, Owner shall provide written notice of such Scheduled Turnaround
to Customer, which written notice shall include a Turnaround Budget in
accordance with Section 6.3 of this Agreement.  The Tolling Fee shall be
increased for the 18-Month period immediately preceding and including the month
of the commencement of such Scheduled Turnaround to include the Turnaround Fee
shown on such Turnaround Budget to be assessed on each Barrel of Feedstock
(using the Minimum Contract Quantity) in order to allow Owner to earn the
Accrued Turnaround Cost.

 

Owner anticipates the next Scheduled Turnaround will commence on or around
January 19, 2019 and, because such Scheduled Turnaround will occur less than 18
Months from the Effective Date, the Tolling Fees assessed beginning on the
Effective Date shall include the Turnaround Fee set forth on the Turnaround
Budget provided to Customer contemporaneous with execution of this Agreement.

 

2.                   Accrued Major Turnaround Cost True Up.

 

After each Scheduled Turnaround on the Facilities during the Term, Owner will
calculate its actual Aggregate Major Turnaround Cost incurred in connection
therewith.

 

a.              In the event such actual Aggregate Major Turnaround Cost is
greater than 120% of the Accrued Major Turnaround Cost for such Scheduled
Turnaround, then Customer will pay to Owner a turnaround surcharge equal to the
amount by which such actual Aggregate Major Turnaround Cost is greater than 120%
of the Accrued Major Turnaround Cost (the “Major Turnaround Surcharge”) in order
to allow Owner to recover a portion of the actual Aggregate Major Turnaround
Cost in excess of the Accrued Major Turnaround Cost.

 

b.              In the event such actual Aggregate Major Turnaround Cost is less
than 80% of the Accrued Major Turnaround Cost for such Scheduled Turnaround,
then Owner will pay to Customer a turnaround reimbursement equal to the amount
by which such actual Aggregate Major Turnaround Cost is less than 80% of the
Accrued Major Turnaround Cost (the “Major Turnaround Reimbursement”) in order to
allow Customer to recover a portion of the Accrued Major Turnaround Cost in
excess of the actual Aggregate Major Turnaround Cost.

 

c.               Such Major Turnaround Surcharge or Major Turnaround
Reimbursement, as applicable, shall be paid, or credited, to the appropriate
party in accordance with Article IX.

 

3.                   Accrued Minor Turnaround Cost True Up.

 

After each Scheduled Turnaround on the Facilities during the Term, Owner will
calculate its actual Aggregate Minor Turnaround Cost incurred in connection
therewith.

 

a.              In the event such actual Aggregate Minor Turnaround Cost is
greater than 120% of the Accrued Minor Turnaround Cost for such Scheduled
Turnaround, then Customer will pay to Owner a turnaround surcharge equal to the
amount by which such actual Aggregate Minor Turnaround Cost is greater than 120%
of the Accrued Minor Turnaround Cost (the “Minor

 

--------------------------------------------------------------------------------


 

TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT FOR
THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELYWITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Turnaround Surcharge”) in order to allow Owner to recover a portion of the
actual Aggregate Minor Turnaround Cost in excess of the Accrued Minor Turnaround
Cost.

 

b.              In the event such actual Aggregate Minor Turnaround Cost is less
than 80% of the Accrued Minor Turnaround Cost for such Scheduled Turnaround,
then Owner will pay to Customer a turnaround reimbursement equal to the amount
by which such actual Aggregate Minor Turnaround Cost is less than 80% of the
Accrued Minor Turnaround Cost (the “Minor Turnaround Reimbursement”) in order to
allow Customer to recover a portion of the Accrued Minor Turnaround Cost in
excess of the actual Aggregate Minor Turnaround Cost.

 

c.               Such Minor Turnaround Surcharge or Minor Turnaround
Reimbursement, as applicable, shall be paid, or credited, to the appropriate
party in accordance with Article IX.

 

--------------------------------------------------------------------------------